Exhibit 10.4

 

MONTPELIER RE HOLDINGS LTD.

SECOND AMENDMENT TO

SEVERANCE PLAN DATED 27 AUGUST 2004

 

Preamble

 

The Montpelier Re Holdings Ltd. Severance Plan dated 27 August 2004, as amended
on June 30, 2010, (the “Plan”) was established to provide severance benefits to
certain executives of the Company in the event of a termination of employment in
connection with a change in control.

 

Certain technical amendments to the Plan are required in light of the adoption
by the Company of a new Long-Term Incentive Plan in May 2012 (the “Montpelier Re
Holdings Ltd. 2012 Long-Term Incentive Plan”).

 

Amendments

 

It is hereby agreed that the following changes shall be made to Article 1 of the
Plan:

 

Delete Articles 1.2, 1.3 and 1.7 in their entirety and replace with the
following:

 

Article 1.2 “Cause” shall have the same meaning as set forth in Article 2 of the
Montpelier Re Holdings Ltd. 2012 Long-Term Incentive Plan.

 

Article 1.3 “Change in Control” shall have the same meaning as set forth in
Article 2 of the Montpelier Re Holdings Ltd. 2012 Long-Term Incentive Plan.

 

Article 1.7 “Constructive Termination” shall have the same meaning as set forth
in Article 2 of the Montpelier Re Holdings Ltd. 2012 Long-Term Incentive Plan.

 

Delete Article 1.16 in its entirety.

 

It is hereby agreed that the following changes shall be made to Article 2 of the
Plan:

 

Delete Article 2.1 (a) in its entirety and replace with the following:

 

“(a)                           such executive’s employment with the Company is
terminated in a manner which would entitle the Executive to Change in Control
benefits under Article 2 of the Montpelier Re Holdings Ltd. 2012 Long-Term
Incentive Plan.”

 

Delete Article 2.2(d) in its entirety and place with the following:

 

“(d)                           Payment in Lieu of Service Agreement.  The
payment of benefits pursuant to this Article II shall be in lieu of any salary
continuation payments to which the Executive might otherwise be entitled to
receive under such Executive’s Service Agreement.”

 

IN WITNESS WHEREOF this amendment has been executed by the appropriate officers
of Montpelier Re Holdings Ltd., to be effective immediately.

 

 

 

MONTPELIER RE HOLDINGS LTD.

 

 

 

 

 

By:

/s/ CHRISTOPHER HARRIS

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

Date:

May 18, 2012

 

--------------------------------------------------------------------------------